Citation Nr: 1138042	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-35 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder, dysthymic disorder and major depressive episode, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from May 1979 to September 1979 and October 1980 to February 1984 and additional time in the Oregon Army National Guard.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.  The Veteran's claims file is now in the jurisdiction of the Portland, Oregon RO.  In July 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2010 the Board reopened the Veteran's claim of service connection for PTSD and denied such on de novo review and denied service connection for an acquired psychiatric disorder other than PTSD.

As was previously noted, the Board has characterized the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appealed this decision to the Court.  While the case was pending, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion for partial remand (JMR) to vacate the Board's decision with respect to the Veteran's claims of service connection for PTSD and an acquired psychiatric disorder other than PTSD and remand them for readjudication.  In a February 2011 Order, the Court granted the JMR, vacating the Board's April 2010 decision, and remanding the appeal to the Board.  

In the February 2011 JMR the parties noted that the Veteran withdrew his appeal in the matters of service connection for irritable bowel syndrome, chronic residuals of syphilis, and chronic residuals of infectious mononucleosis.  Those matters were dismissed in the Court's February 2011 Order and are therefore not before the Board.    

The Board notes that in March 2011 correspondence the Veteran's attorney stated that his firm had not received a 90 day notice letter.  Subsequently, a letter was sent to the attorney and the Veteran on May 5, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  That period of time has elapsed; no additional evidence was received. 

The matter of an increased rating for service-connected left thumb strain has been raised by the record (the Veteran's August 2010 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claims of service connection for PTSD and an acquired psychiatric disorder other than PTSD.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), are met.
At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On May 2005 VA examination the examiner noted that the Veteran's past history of PTSD and clinical history suggested significant premordbid trauma.  The diagnoses were dysthymic disorder, early onset secondary to childhood and adult life, PTSD of childhood, gender identity disorder, and personality disorder not otherwise specified (NOS).  The examiner opined that the Veteran's Korea experience did not meet criteria for PTSD as a service-connected disability and that he had childhood criteria and ongoing dysphoria requiring medication.  

The parties noted that the Board interpreted the examiner's diagnosis of 
"PTSD of childhood" and his opinion that the Veteran's "Korea experience did not meet the criteria for PTSD as a service-connected disability" to mean that the Veteran's PTSD was not result of service in Korea.  Furthermore, they noted that reliance on the opinion was questionable as it is unclear what PTSD of childhood means and the examiner did not opine that the stressors causing the Veteran's current PTSD occurred in his childhood.  See February 2011 JMR (citing  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (an adequate examination report must contain clear conclusions and supporting data, as well as a "reasoned medical explanation" connecting the data and conclusions).  Essentially, the opinion of the May 2005 VA examiner is inadequate as it does not contain a sufficient explanation of rationale as to why the Veteran's PTSD is related to his childhood rather than his military stressors (e.g. why the Veteran's "Korea experience" did not meet the criteria for PTSD).  In light of the foregoing, further development is required.  

Additionally, since it appears that the Veteran routinely receives VA treatment, his recent medical records should be secured.     

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA psychiatric treatment the Veteran has received from September 2006 to the present through the Roseburg Health Care System.  The scope of the search should be documented and any negative responses should be associated with the claims file.  

2. After obtaining the above VA records, the RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the current presence and likely etiology of his psychiatric disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

a. Please identify (by medical diagnosis) each psychiatric disability entity found.  

b. As to each diagnosed psychiatric entity (other than PTSD), the examiner should indicate whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.

c. If PTSD is diagnosed the examiner must fully explain how the diagnostic criteria are met, identify the specific stressor(s) upon which the diagnosis is based.  The examiner should discuss and distinguish stressors occurring before, during, and after the Veteran's service.  

d. If PTSD is not diagnosed based on the recognized in service stressors, the examiner must explain in detail why the Veteran does not meet the diagnostic criteria for such diagnosis (to include the necessary criterion/factors for a PTSD diagnosis found lacking).

3. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

